Exhibit 10.1

SECOND AMENDMENT

TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Third Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of August 11, 2015, by and among Silicon
Valley Bank (“Bank”), RingCentral, Inc., a Delaware corporation (“RingCentral”),
RCLEC, Inc., a Delaware corporation (“RCLEC”), RingCentral Florida, LLC, a
Delaware limited liability company (“RingCentral Florida”), and RCVA, Inc., a
Virginia corporation (“RCVA” and together with RingCentral, RCLEC and
RingCentral Florida, individually and collectively, jointly and severally,
“Borrower”) whose address is 20 Davis Drive, Belmont, CA 94002.

RECITALS

A. Bank and Borrower have entered into that certain Third Amended and Restated
Loan and Security Agreement dated as of March 30, 2015, as amended by that
certain First Amendment to Third Amended and Restated Loan and Security
Agreement by and among Bank, RingCentral and RCLEC dated as of June 30, 2015 (as
the same may from time to time further be amended, modified, supplemented or
restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date as more fully set forth below.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 are amended in their entirety and replaced with the following:

“Revolving Line Maturity Date” is August 14, 2017.

3. Limitation of Amendment.

 

1



--------------------------------------------------------------------------------

3.1 The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any material contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms,

 

2



--------------------------------------------------------------------------------

except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a facility fee in the amount of Twenty-Three Thousand
Dollars ($23,000), and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment (which fees
and expenses for the documentation and negotiation of this Amendment will not
exceed Two Thousand Dollars ($2,000) as of the date hereof so long as there are
no more than three (3) turns of the Amendment).

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK          BORROWER Silicon Valley Bank          RingCentral, Inc. By:   

/s/ Charles Thor

         By:   

/s/ Clyde Hosein

Name:    Charles Thor          Name:    Clyde Hosein Title:    Vice President   
      Title:    CFO

 

            RCLEC, Inc.             By:   

/s/ Mitesh Dhruv

            Name:    Mitesh Dhruv             Title:    VP Finance and CFO

 

            RingCentral Florida, LLC             By:   

/s/ Mitesh Dhruv

            Name:    Mitesh Dhruv             Title:    VP Finance and Secretary

 

            RCVA, Inc.             By:   

/s/ Mitesh Dhruv

            Name:    Mitesh Dhruv             Title:    VP Finance and CFO

[Signature Page to Second Amendment to

Third Amended and Restated Loan and Security Agreement]